      Case 2:18-cv-01838-MVL-JVM Document 67 Filed 08/18/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 GARRY L. LEWIS, ET AL                                            CIVIL ACTION
 VERSUS                                                           NO: 18-1838
 UNITED STATES ARMY CORPS OF                                     SECTION: "S" (1)
 ENGINEERS, ET AL

                                     ORDER & REASONS

       IT IS HEREBY ORDERED that plaintiff's Motion for Declaratory Judgment and

Injunction (Rec. Doc. 50) is DENIED;

       IT IS FURTHER ORDERED that plaintiff's Motion Requesting the Court to Allow

Limited Supplemental Discovery (Rec. Doc. 46) is DENIED.

                                        BACKGROUND

       In this matter, plaintiffs have appealed the United States Army Corps of Engineers

("Corps") approved jurisdictional determination. The matter was brought under the

Administrative Procedure Act, and through cross-motions for summary judgment, called upon

the court to review the agency decision based upon the administrative record. The scope of the

administrative record was previously determined through motion practice. See Rec. Doc. 27.

       While the cross motions were under advisement, on June 22, 2020, a new Navigable

Waters Protection Rule: Definition of “Waters of the United States,” 85 FR 22250-01, 2020 WL

1914736, came into effect (the "New Rule"). The New Rule eliminates the case-specific

"significant nexus" analysis upon which the Corp's jurisdictional determination was premised. After

the New Rule was enacted, but prior to its effective date, the court directed the parties to file
       Case 2:18-cv-01838-MVL-JVM Document 67 Filed 08/18/20 Page 2 of 5




additional briefing on the impact of the New Rule. The Corps responded that the New Rule

did not invalidate the AJD appealed from, which remains valid until its expiration date, citing the

New Rule, 85 FR 22250-01, 2020 WL 1914736, *22331-22332.

       Plaintiffs acknowledged that the New Rule did not render moot the present case.

However, plaintiffs also filed the instant motion seeking declaratory judgment and injunctive

relief in addition to that prayed for in their original complaint. The original complaint prayed for

an injunction prohibiting the Corps from regulating plaintiffs’ property in this case under the

Clean Water Act ("CWA"), and a declaration that the approved jurisdictional determination be

set aside as arbitrary, capricious, and contrary to law and the United States Constitution.

       In the instant motion, plaintiffs seek a declaration that would enjoin “restriction of

Plaintiffs’ Property, land and roadside ditches”; declares that any land or non-traditionally

navigable water located more than one river mile from the nearest traditionally navigable water

shall not be regulated by the Corps under the CWA; declares that any land or non-navigable

tributary within or above the 100-year flood plain of the nearest traditionally navigable water

shall not be regulated by the Corps under the CWA; declares that roadside ditches shall not be

regulated by the Corps under the CWA; declares that wetlands and non-navigable tributaries

shall be regulated by the Corps under the CWA only when the Rapanos plurality and

concurrence standards are met; declares that “‘[p]ast and future’ percentage wetlands are not

covered under the [CWA]”; and declares that any rule or interpretation inconsistent with the

order shall not be enforceable in this Circuit.

       In addition, plaintiffs seek to conduct discovery regarding how the New Rule will be


                                                  2
       Case 2:18-cv-01838-MVL-JVM Document 67 Filed 08/18/20 Page 3 of 5




interpreted and implemented. Rec. Doc. 46.

                                           DISCUSSION

       The Declaratory Judgment Act provides: “In a case of actual controversy within its

jurisdiction, ... any court of the United States, upon the filing of an appropriate pleading, may

declare the rights and other legal relations of any interested party seeking such declaration,

whether or not further relief is or could be sought.” 28 U.S.C. § 2201(a). The Declaratory

Judgment Act is “an authorization, not a command.” Pub. Affairs Assocs., Inc. v. Rickover, 369

U.S. 111, 112 (1962); see also, Soc'y of Separationists, Inc. v. Herman, 959 F.2d 1283, 1287 (5th

Cir. 1992). It gives federal courts the competence to declare rights, but it does not impose a duty

to do so. If there is jurisdiction, whether to grant a declaratory judgment is within the sound

discretion of the trial court. Wilton v. Seven Falls Co., 515 U.S. 277, 286 (1995).

       The United States Supreme Court has emphasized that the declaratory judgment

procedure may not be used to preempt or prejudge issues that are committed to initial decision to

an administrative body. Public Service Commission v. Wycoff Company, 344 U.S. 237, 246

(1952); see also, Atl. & Gulf Stevedores, Inc. v. Donovan, 274 F.2d 794, 803 n. 11 (5th Cir.

1960) ("Declaratory relief cannot be used to review or anticipate action of an administrative

agency as to which a review procedure. . . is established." ).

       Moreover, “[c]ourts in the Fifth Circuit regularly reject declaratory judgment claims

seeking the resolution of issues that will be resolved as a part of the claims in the lawsuit.”

Perry v. H.J. Heinz Co. Brands, LLC, 2019 WL 2423231, at *3 (E.D. La. June 10, 2019)(citing

Am. Equip. Co. v. Turner Bros. Crane & Rigging, LLC, 2014 WL 3543720, at *4 (S.D. Tex.


                                                  3
       Case 2:18-cv-01838-MVL-JVM Document 67 Filed 08/18/20 Page 4 of 5




July 14, 2014)(citing numerous cases); see also, 6 WRIGHT & MILLER, FED. PRAC. & PROC. CIV.

§ 1406, at 30-31 (3d ed.) (“When the request for declaratory relief brings into question issues

that already have been presented in plaintiff's complaint and defendant's answer to the original

claim, however, a party might challenge the counterclaim on the ground that it is redundant and

the court should exercise its discretion to dismiss it.")).

        In this case, plaintiffs seek a broad declaration establishing a definition of waters of the

United States that would exclude their property from CWA jurisdiction. They further request that

"any executive agency rule or interpretation inconsistent with the [requested] judgment shall not

be enforceable in this Circuit." Thus, plaintiffs seek a judgment that is duplicative of the relief

sought in the complaint, and also circumvents the agency's role in future cases.

        To the extent plaintiffs seek a declaration to resolve the issues in the present case, the

parties' cross-motions for summary judgment under the APA are ruled on in a companion order

issued contemporaneously with this order. Additional declaratory relief would thus be redundant

and is therefore denied.

        Plaintiffs also seek a declaration to forestall future litigation. Because Congress has

authorized the U.S. Army Corps of Engineers to pass in the first instance on the jurisdictional

determination plaintiffs dispute, this court may not preempt that role. It is not "tolerable . . . that

declaratory judgments . . . [be used to] forestall proceedings by the . . . agenc[y] that [is]

authorized to try and decide . . . an issue in the first instance. Responsibility for effective

functioning of the administrative process cannot be thus transferred from the bodies in which

Congress has placed it to the courts." Wycoff, 344 U.S. at 246 (internal citations omitted).


                                                   4
       Case 2:18-cv-01838-MVL-JVM Document 67 Filed 08/18/20 Page 5 of 5




Accordingly, this court will not preempt the role of the agency to interpret the New Rule in the

first instance.

        Finally, plaintiffs have filed a motion in which they seek to conduct discovery regarding

how they anticipate the New Rule will be interpreted and implemented. In light of the foregoing

analysis, the motion is moot. Accordingly,

        IT IS HEREBY ORDERED that plaintiff's Motion for Declaratory Judgment and

Injunction (Rec. Doc. 50) is DENIED;

        IT IS FURTHER ORDERED that plaintiff's Motion Requesting the Court to Allow

Limited Supplemental Discovery (Rec. Doc. 46) is DENIED.

                                      18th day of August, 2020.
        New Orleans, Louisiana, this _____



                          ____________________________________
                               MARY ANN VIAL LEMMON
                           UNITED STATES DISTRICT JUDGE




                                                5
